IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0037
                             Filed August 18, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LORAN MARTIN CRAIG,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Celene Gogerty, Judge.



      Loran Martin Craig appeals following his guilty pleas to assault with intent

to inflict serious injury and prohibited acts. APPEAL DISMISSED.



      Karmen Anderson, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Bower, C.J., and Vaitheswaran, and Schumacher, JJ.
                                           2


VAITHESWARAN, Judge.

       Loran Martin Craig filed written pleas to assault with intent to inflict serious

injury and prohibited acts, both aggravated misdemeanors.             See Iowa Code

§§ 124.402(1)(e), .402(2)(a), 708.1(2)(a), .2(1) (2019). He waived his right to file

a motion in arrest of judgment to challenge his plea. Craig later appeared for

sentencing with counsel. The district court adjudged him guilty and imposed

sentence.

       On appeal, Craig preliminarily asserts “there is good cause to consider this

appeal” notwithstanding the enactment of Iowa Code section 814.6(1)(a)(3)

(2019). That provision states: “Right of appeal is granted the defendant from [a]

final judgment of sentence, except . . . [a] conviction where the defendant has pled

guilty,” unless    “the defendant establishes good cause.”                Iowa    Code

§ 814.6(1)(a)(3). The State responds that the “appeal should be dismissed.”

       “Good cause” means a “legally sufficient reason.” State v. Tucker, 959

N.W.2d 140, 153 (Iowa 2021). “A legally sufficient reason to appeal as a matter of

right is a reason that, at a minimum, would allow a court to provide some relief on

direct appeal.” Id.

       In Tucker, the court concluded there was no possibility of relief because the

defendant “pleaded guilty and requested immediate sentencing” and he “waived

his right to file a motion in arrest of judgment,” which “preclude[d] appellate relief.”

Id. (citing Iowa R. Crim. P. 2.24(3)(a)).      The court went on to address two

exceptions to the bar from obtaining relief. See id. The court concluded the first

exception—“where the district court failed to adequately advise the defendant of

the necessity for filing a motion in arrest of judgment and the consequences of not
                                           3


filing a motion in arrest of judgment”—did not apply because the defendant “was

adequately advised and waived” his right to file a motion in arrest of judgment. Id.

The court concluded the second exception, triggered “if the failure to file a motion

in arrest of judgment resulted from ineffective assistance of counsel,” also did not

apply because, under another statutory amendment, the legislature precluded

ineffective assistance of counsel claims from being decided on direct appeal. Id.

at 153–54; see Iowa Code § 814.7 (“An ineffective assistance of counsel claim in

a criminal case . . . shall not be decided on direct appeal from the criminal

proceedings.”).

       Craig argues “[g]ood cause exits to grant this appeal to settle the issue of

whether the [c]ourt’s jurisdiction has been improperly infringed upon.” Craig cites

the constitutional separation-of-powers and equal-protection doctrines. In Tucker,

the supreme court rejected challenges based on those grounds. See 949 N.W.2d

at 145–51. Tucker is controlling.

       Craig lacks good cause to appeal his guilty plea. Accordingly, we decline

to consider the merits of his claim that counsel was ineffective in failing to challenge

the factual basis for his plea.

       APPEAL DISMISSED.